 In the Matter of THE BEEBE CORPORATIONandUNITED HATTERS, CAP &MILLINERY WORKERS INTERNATIONAL UNION, A. F. OF L.Case No. ?-R-4929.-Decided November 25, 1944Nordlinger, Riegelman, Cooper&Benetar,byMr. David L. Benetar,of New York City, andMr. Melton L. Epstein,of Beacon, N. Y., forthe Company.Mr. Elias Lieberman,of New York City, byMr. Vinson G. Aronson,of New York City, for the Union.Mr. Louis R. Mercado,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition -duly filed by United Hatters, Cap & Millinery Work-ers International Union, A. F. of L., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Beebe Corporation, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Jerome I. Macht, Trial Ex-aminer.Said hearing was held at New York City on October 18 and21, 1944.The Company and the Union appeared and participated.All parties were afforded an opportunity to be heard, to examine andcross examinewitnesses, and to introduce evidence bearing on theissues.The Trial Exaaniner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board. For the reasonsstated in the margin, the Company's motion to dismiss the petition forfailure to allege that the Union represented a majority of the Com-pany's employees is without merit and is hereby denied.'iThe Company's contention that the petition alleges that the Union represents only40 percent of the employees,is incorrect.That allegation is intended to refer only to thenumber of signed designations which the Union has actually received and does not meanthat the Union may not also represent other employees who have not executed suchdesignationsThe record shows that the Union has requested the Company to recognize itas the exclusive bargaining representative.Implicit in such a request is a sufficient claimof majority representation to warrant the Board to proceed with the petition.59 N L , R B., 105.538 THE BEEBECORPORATION539Uponthe entire record in the case, the Board makes thefollowing:FINDINGS OF FACT1.TIIE BUSINESSOF TIIE COMPANYThe Company, a New York corporation With its principal office andplant in Beacon, New York, is engaged in the manufacture and saleof felt hat bodies for men's and ladies' hats.During the past yearthe Company purchased materials in excess of $225,000, of whichapproximately 75 percent Was received from points outside the Stateof New York; during the same period it sold furnished productsvalued in excess of $500,000, of which approximately 5 percent wasdelivered to points outside the State 'of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDUnited Hatters, Cap and Millinery Workers International Union,A. F. of L., affiliated with the American Federation of Labor, is alabor organization admitting to membership certain employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of the Company's employeesuntil the Union has been certified by the Board in an appropriateunit.A statement of a Field Examiner, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate=2The Field Examiner reported that the Union submitted 43 cards,all of which boreapparently genuine original signatures,that thenames of all persons appearing onthe cardswerelisted on the Company's pad roll of July which contained the names of 108employees in the appropriate unit,and that the cards were dated as follows February,39Mareh,1 , undated, 3The Company contends that the Union's shoeing of interest is insufficient to warranta direction of election because(7) the cards submitted to the Field Examiner show thatthe Union does not represent a majority,of the Company's employees, (2) too long a timehas elapsed between the dales on which thebulk of thecards were executed and the dateof the hearing, and(3) the Company was afforded no opportunity to check the genuinenessof the signaturesWe find no meritin the Company's contentions.As we have fre-quently stated,authorization or membership cards are required,not as proof of the precisenumber of emploiees who desire to be represented by a labor organization,or as a basisfor determining the exclusive representative, but simply to provide a reasonable safeguardagainst the indiscriminate institution of proceedings by labor organizations which mighthave little or no membership in the unit claimed to be.appropriateSeeMatter of HillsideFluor Spar Mines,56 N L R. B 664,and cases citedtherein 540DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union 3 contends that the appropriate unit should consist ofallproduction employees, excluding executives, managerial, super-visory, clerical, shipping department and maintenance employees andforemen.The Company would include all of its employees except executives.The Board has frequently found to be appropriate a similar unit tothe one sought by the Union.We consequently find a unit of produc-tion employees to be appropriate for the purposes of collectivebargaining.Foremen-TheCompany employs eight foremen, one of whomat times acts as an assistant foreman.They are all supervisors withauthority to discipline employees as well as effectively recommendhiring and firing.They are clearly within our definition of super-visory employees and we will exclude them from the unit.Firemen-TheCompany employs four firemen, whose duties are tooperate and maintain the steam plant which furnishes the factorywith heat and power. They are confined by their duties to the boilerroom, except when they also act as watchmen.They are clearlymaintenance employees.We shall, therefore, exclude them fromthe unit.Clerical.-Thereare three clerical employees who perform the usualclerical duties of office workers and are not eligible-to membership intheUnion.Their interests differ from those of the productionworkers.We shall, accordingly, exclude them from the unit.Mechanics-Thereare two mechanics employed by the Companywhose duties are to keep the machinery of the plant in adjustment andrepair.One of these employees is not regarded as highly skilledand spends much of his time as a coal passer. They are strictly main-tenance employees and we shall exclude them from the unit.Shipping Department employees-TheCompany employs at thepresent time only one employee in the shipping department; his dutiesare to supervise and prepare the merchandise for shipping.He isregarded by the Company as foreman of the department, and shouldadditional shipping employees be added he would act as foreman.Their interests differ from those of the production employees, and weshall, accordingly, exclude them.8The Union,organized in 1840,limits its membership to the production workers in thehat, cap, and millinery trades, and does not admit to membership operating,maintenance.and clerical employees. THE BEEBECORPORATION541Inspectors and stampers-These employees inspect and stamp thehat bodies before they are shipped:Their interests are the same asthose of the production workers.The parties agree to their inclusion.within the unit.We shall, accordingly include them within the unit.We find that all production employees including inspectors andstampers, but excluding foremen, mechanics, shipping and mainte-nance employees, firemen, clerical, executive and managerial employeesand all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the linnitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vetted in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of'thc investigation to ascertain representa-tives for the purposes of collective bargaining with The Beebe Corpo-ration, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the,employees in the unit found appro-priate in Section IV, above, who were employed during the pay-roll-period immediately preceding the date of this Direction, including em-ployees who did not work during the said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not be rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by United Hatters, Cap, and Millinery Workers Inter-national Union, A. F. of L., for the purposes of collective bargaining.